Lugo v Torres (2015 NY Slip Op 07630)





Lugo v Torres


2015 NY Slip Op 07630


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2014-10673
 (Index No. 3406/12)

[*1]Robert Lugo, appellant, 
vLarissa Torres, respondent.


Miller Zeiderman Wiederkehr & Schwarz, LLP, White Plains, N.Y. (Evan Wiederkehr of counsel), for appellant.
Carton & Rosoff, P.C., White Plains, N.Y. (David M. Rosoff of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Westchester County (Susan M. Capeci, J.), entered September 26, 2014. The order, insofar as appealed from, granted that branch of the defendant's cross motion which was for an award of interim counsel fees in the sum of $40,000.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting that branch of the defendant's cross motion which was for an award of interim counsel fees in the sum of $40,000, in light of the plaintiff's conduct, which resulted in unnecessarily protracting the litigation, and the parties' financial circumstances (see Domestic Relations Law § 237[a]; Johnson v Chapin, 12 NY3d 461, 467; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Vistocco v Jardine, 116 AD3d 842, 844; Prichep v Prichep, 52 AD3d 61, 65).
RIVERA, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court